Circuit Court for Baltimore City
Case No. 24-C-06-009911
                                   IN THE COURT OF APPEALS OF MARYLAND
Argued: 3/7/14
Reargued 5/6/14


                                                        No. 105


                                               September Term, 2013



                                        BEN C. CLYBURN, et al.


                                          v.


                                        QUINTON RICHMOND, et al.




                                        Barbera, C.J.
                                        Harrell
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts,

                                                                  JJ.




                                                ORDER



                                        Filed: May 28, 2014
BEN C. CLYBURN, et al.                            *   In the

                                                  *   Court of Appeals
   v.
                                                  *   of Maryland

                                                  *   No. 105

QUINTON RICHMOND, et al.                          *   September Term, 2013


                                       ORDER


        The Court having issued a temporary stay in the above entitled case until 4:30 p.m. on March

11, 2014, and thereafter extended the temporary stay to 4:30 p.m. on June 5, 2014; and, considering

that the Court, on May 27, 2014, adopted the Rules Committee’s proposal in its 183rd Report (as

amended), which contained Rules amendments designed to implement the requirements of the

Court’s opinion in DeWolfe v. Richmond, 434 Md. 444 (2013), it is this 28th day of May 2014

        ORDERED, by the Court of Appeals of Maryland, that the temporary stay of the injunction

issued in this matter by the Circuit Court for Baltimore City on January 10, 2014 (as amended by

Order of January 13, 2014) be, and the same is hereby, extended from 4:30 p.m. on June 5, 2014,

to 7:59 a.m. on July 1, 2014; and it is further

        ORDERED that the aforesaid stay and injunction shall be vacated as of 8:00 a.m. on July 1,

2014, without further order of the Court.




                                                                    /s/ Mary Ellen Barbera
                                                                         Chief Judge